Citation Nr: 0927011	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  09-11 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $6,560.00.


(The motion under 38 U.S.C.A. § 7111 (West 2002) for revision 
or reversal of the April 2007 Board decision denying service 
connection for cause of the Veteran's death is addressed in a 
separate Board decision to be issued concurrently with this 
one.)


REPRESENTATION

Appellant represented by:	Atlantic County Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant's husband, the Veteran, served on active duty 
from January 1942 to September 1943.  He died in December 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional & 
Insurance Office (RO) Committee on Waivers and Compromises 
(Committee).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional evidence is needed before it 
can address the issue on appeal.  Specifically, in the May 
2008 statement of the case, it cites to letters received from 
and sent to the appellant in connection with this appeal, 
which letters are not in the claims file.  For example, the 
Committee states that in February 2005, the appellant 
submitted an Eligibility Verification Report for 2004.  In an 
April 2005 letter, VA informed the appellant the Eligibility 
Verification Report had not been received.  In December 2005, 
VA sent the appellant acknowledgement that the Eligibility 
Verification Report had been received, but that clarification 
was needed for some of the information reported.  In June 
2007, VA informed the appellant that it had terminated her 
pension benefits, effective January 1, 2004.  In July 2007, 
the Debt Management Center advised the appellant of the debt 
amount and waiver rights.  That same month, the appellant 
returned requested financial information to re-establish 
pension and also submitted a request for a waiver of 
overpayment with VA Form 5655, Financial Status Report.  In 
August 2007, the appellant was notified that information was 
received but was insufficient to reopen pension benefits.  
None of these letters are in the claims file, and they are 
relevant to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain copies of the 
following documents identified in the May 
2008 statement of the case: (i) 
Eligibility Verification Report received 
from the appellant on February 28, 2005; 
(ii) the April 4, 2005, letter to the 
appellant notifying her that the 
Eligibility Verification Report not been 
received; (iii) the December 16, 2005, 
letter acknowledging the Eligibility 
Verification Report was received and 
asking for clarification; (iv) the June 
29, 2007, letter informing the appellant 
that pension benefits had been terminated; 
(v) the July 13, 2007, letter from the 
Debt Management Center advising the 
appellant of the debt amount and her 
waiver rights; (vi) the July 13, 2007, 
letter from the appellant providing 
financial information; (vii) the July 18, 
2007, statement from appellant requesting 
a waiver of overpayment with VA Form 5655; 
and (viii) the August 24, 2007, letter to 
appellant notifying her that the 
information she had submitted was 
insufficient to reopen pension benefits.  

2.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, she and her 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

